Title: To Thomas Jefferson from Horatio Gates, 8 November 1780
From: Gates, Horatio
To: Jefferson, Thomas



 Sir
Guilford Court House 8th: Novbr. 1780

My Letter of the 3d. Inst. to Your Excellency, Own’d the Receipt of yours of the 28th. Ult. I marched the 6th. Inst. with all the Cavalry that were fit to move from Hillsborough; and that day received the enclosed Letter of the 31st Ult: from General Smallwood. I apprehend the Tardiness of Col. Polk in supplying Provisions, must be occasion’d by the Delay of payment my Bills in his favour have met with. I hope to see him in a few Days, when all the Encouragement in my Power shall be given him, to continue his Services in supplying Provisions to the Army. The moment I Join The Troops to the Westward and know with certainty the Movements of the Enemy, I shall consult with the rest of the General Officers, and Determine the Future Operations of this Army. The Maryland Regiment under Col: Williams, will reach Salisbury Tomorrow; but the Most of the Virginians, Eighteen, Eight Months Men, and Militia, are left under General Stevens at Hillsborough, to be Arm’d and Accoutred, and in some Degree equip’d, before they can March from thence. Axes, and Intrenching Tools, I must beg your Excellency will forward to us with the Utmost Dispatch. Instead of Thirty Horses, which Your Excellency inform’d me were to be sent to Hillsborough for the Artillery; only Nineteen Arrived, and those very bad, and poor. I entreat You will Order the Deficiency to be immediately Supplied.
I am Sir Your Excellencys most Obedient Humble Servant,

Horatio Gates

